DETAILED ACTION
Applicant’s response, filed April 6, 2021, is fully acknowledged by the Examiner. Currently, claims 1, 2, 4, 5 and 7-15 are pending with claims 3 and 6 cancelled, and claims 1, 4 and 15 amended. Applicant’s amendments to claims 4 and 15 are sufficient to obviate the previously-filed rejections of claims 35 U.S.C. 112(d) and (b), respectively. The following is a complete response to the April 6, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, Slater was previously cited by the Examiner as the closest art of record. However, upon entry of the amendment to independent claim 1, the Examiner has failed to find any prior art, whether taken alone or in any fair combination that discloses, fairly suggest or makes obvious each and every limitation set forth in claim 1. Specifically, while the structure shown in figures 8A-C of Slater was relied upon by the Examiner in the prior rejection of claim 1, the first through hole (taken as the proximal-most 419 in figure 8B), fails to penetrate the first and second surfaces along a penetration axis as presently claimed while also penetrating the positional shift portion in a thickness direction where the thickness direction is perpendicular to a longitudinal axis and perpendicular to the first surface including the grasping surface. None of the apertures at 419 of Slater possess the necessary orientation of the first through hole when taken in consideration of the presently claimed structural relationships between each of the first through hole, conduction .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794